1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      CHRISTOPHER LENARD BLOCKSON,                       Case No. 2:21-cv-00731-GMN-VCF
5
             Petitioner,
6                                                        ORDER
             v.
7

8     JERRY HOWELL, et al.,
9            Respondents.
10

11

12           Christopher Lenard Blockson, an individual incarcerated at Nevada’s Southern
13   Desert Correctional Center, has submitted an application to proceed in forma pauperis
14   (ECF No. 1) and a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF
15   No. 1-1). In light of the information provided in the in forma pauperis application, the
16   Court finds that Blockson is able to pay the $5 filing fee for this action.
17           IT IS THEREFORE ORDERED that Petitioner’s application to proceed in forma
18   pauperis (ECF No. 1) is DENIED. Petitioner will have 45 days from the date of this order
19   to have the filing fee of five dollars ($5) sent to the Clerk of the Court. Failure to comply
20   with this order will result in dismissal of this action.
21           IT IS FURTHER ORDERED that the Clerk of the Court is directed to send
22   Petitioner two copies of this order. Petitioner must make the necessary arrangements to
23   have a copy of this order and the check for the filing fee sent to the Court to pay the
24   filing fee.
25   ///
26   ///
27   ///
28   ///
                                                     1
1           IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

2    25(d), Jerry Howell is substituted for “Hutchings,” as the respondent warden. The Clerk

3    of the Court is directed to update the docket to reflect this change.

4

5                       4
            DATED THIS _____ day of ______________________,
                                                   May      2021.

6

7
                                                      GLORIA M. NAVARRO,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
